Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-4, 7-13 and 16-20 are presented for examination. Applicant filed an amendment on 1/11/21. After careful consideration of Applicant’s remarks, the examiner has maintained the grounds of rejection of claims 1-4, 7-13 and 16-20 under 35 U.S.C. 103 in the instant office action as set forth in detail below.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant argued that the combination of Cella, Tsou, Wegerich and Chandra does not disclose train a deep learning model for the hardware being analyzed based on the received point data, the examiner respectfully disagrees. Cella discloses “training an AI model based on industry-specific feedback that reflects a measure of utilization, yield, or impact, where the AI model operates on sensor data from an industrial environment; for an industrial IoT distributed ledger, including a distributed ledger supporting the tracking of transactions executed in an automated data marketplace for industrial IoT data” (Cella, [0011]), “the many types of machine learning algorithms may employ one or more models relating to an operating characteristic of an industrial machine” (Cella, [0319]). Cella discloses train a deep learning model for the hardware being analyzed based on the received data. Tsou discloses “Training data generated at a particular device deployed in a machine-to-machine network is used to train a first plurality of decision trees for inclusion in a random forest model for use in anomaly detection. Copies of the trained first plurality of decision trees are sent to at least one other device deployed in the machine-to-machine network and copies of a second plurality of decision trees are received from the other device, which were trained at the other device using training data generated by the other device. The random forest model is generated to include the first and second plurality of decision trees. The random forest model is used by the particular device to detect anomalies in data generated by the particular device” (Tsou, abstract), “The device 105a may be provided with a set of decision trees 505, which the device 105a is responsible for training using training data generated at the device 105a. In some cases, the set of (untrained) decision trees 505 may be received by a backend management system or other remote source. In other cases, the device itself may include functionality (e.g., embodied in modules implemented in hardware and/or software) to generate the set of decision trees 505. The device 105a may utilize this training data together with anomaly data to train the set of decision trees 505. The anomaly data may be generated based on the 
    PNG
    media_image1.png
    400
    520
    media_image1.png
    Greyscale

Tsou discloses training a learning model based on received point data (i.e. data that is not known to be free of fault). Therefore, the combination of Cella, Tsou, Wegerich and Chandra discloses train a deep learning model for the hardware being analyzed based on the received point data.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., supervised deep neural network regression model/preparation of labels is not needed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that Tsou cannot be combined with the other cited references, the examiner respectfully disagrees. Tsou discloses training data generated at a particular device deployed in a machine-to-machine network is used to train a first plurality of decision trees for inclusion in a random forest model for use in anomaly detection. Cella, Wegerich and Chandra are all related to training models to identify status, and Tsou is also related to training model to identify status and it would have 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 7, 10-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180284735 to Cella et al. (hereinafter “Cella”), in view of US 20190213446 to Tsou et al. (hereinafter “Tsou”), in view of US 7739096 to Wegerich et al. (hereinafter “Wegerich”), further in view of US 20190172564 to Chandra et al. (hereinafter “Chandra”).

	As per claim 1, Cella substantially discloses a method for fault detection of a HVAC automation system using deep learning (Cella, see [0209]-[0211], [0594] and [0658] for a method for recognizing fault of a HVAC automation system using deep learning) comprising the steps of: maintaining a system manager application in a data processing system of a management system configured to perform HVAC functions and to provide a graphical user interface (Cella, see [0435]-[0436] for a server (i.e. system manager application in a data processing system) configured to perform HVAC function and [1197] for providing a graphical user interface), and running the system manager application to: receive point data for a hardware being analyzed, wherein the received point data is contaminated data (Cella, see [0594] and [0658] for receiving data for HVAC system being analyzed and identifies fault based on the received data, it is noted that since fault is being recognized based on the received data, the received data contains faulty data (i.e. contaminated data)); train a deep learning model for the hardware being analyzed (Cella, see [0011] and [0318]-[0319] for training a machine learning model for the hardware being analyzed, and the machine learning being deep learning); generate predicted data based on the deep learning model (Cella, see [0318]-[0319] and [0337]-[0338] for generate predicted data based on the deep learning 
Cella does not explicitly disclose fault detection of a building automation system, performing building automation system functions, train a learning model based on the received point data by applying a loss function, normalize some or all of the predicted data or the received point data, analyzing the data by applying cumulative sum control chart (CUSUM) sequential analysis for summing, weighting, and change detection. 
However, Tsou in an analogous art discloses fault detection of a building automation system (Tsou, see abstract and [0030]), train a learning model based on the received point data (Tsou, see abstract, Fig. 5, [0055] and [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tsou into the method of Cella. The modification would be obvious because one of the ordinary skill in the art would want to improve anomaly detection models (Tsou, see [0066]).
The combination of Cella and Tsou does not explicitly disclose normalize some or all of the predicted data or the received point data, analyzing the data by applying cumulative sum control chart (CUSUM) sequential analysis for summing, weighting, and change detection.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wegerich into the above combination of Cella, and Tsou. The modification would be obvious because one of the ordinary skill in the art would want to minimize the size of the training set (Wegerich, see col. 3 lines 9-10).
The combination of Cella, Tsou, and Wegerich does not explicitly disclose train a learning model by applying a loss function, normalize some or all of the predicted data or the received point data. However, Chandra in an analogous art discloses train a learning model by applying a loss function (Chandra, see [0051]), normalize some or all of the predicted data or the received point data (Chandra, see [0127]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chandra into the above combination of Cella, Tsou and Wegerich. The modification would be obvious because one of the ordinary skill in the art would want to provide accurate training for the model (Chandra, see [0051]).

Claim 10 is a computer-readable claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. 



As per claim 2, the rejection of claim 1 is incorporated, Cella further discloses the received data includes at least required points for the hardware being analyzed (Cella, see [0252] and [0256] for collecting required amount of data for the machine being analyzed).

Claim 11 is a computer-readable claim corresponding to the method claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 1. 

As per claim 3, the rejection of claim 1 is incorporated, Cella further discloses training the deep learning models includes applying a function (Cella, see [0318], [0329] and [0338]). Chandra further discloses training the deep learning model by applying the loss function includes applying a Huber loss function (Chandra, see [0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chandra into the above combination of Cella, Tsou and Wegerich. The modification would be obvious because one of the ordinary skill in the art would want to provide accurate training for the model (Chandra, see [0051]).

Claim 12 is a computer-readable claim corresponding to the method claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3. 

	As per claim 7, the rejection of claim 1 is incorporated, Cella further discloses identifying the fault includes comparing the received point data for a first period of time with the predicted data for a corresponding second period of time (Cella, see [0302] and [0436]).

Claim 16 is a computer-readable claim corresponding to the method claim 7, it is therefore rejected under similar reasons set forth in the rejection of claim 7. 

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella, in view of Tsou, in view of Wegerich, in view of Chandra, further in view of “Dropout: A simple Way to Prevent Neural Netowrks from overfitting” to Srivastava et al. (hereinafter “Srivastava”).

As per claim 4, the rejection of claim 1 is incorporated, the combination of Cella, Tsou, Wegerich and Chandra does not explicitly disclose training the deep learning model includes applying dropout techniques for regularization. However, Srivastava in an analogous art discloses training the deep learning model includes applying dropout techniques for regularization (Srivastava, see pages 1929-1931).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Srivastava into the above combination of Cella, Tsou, Wegerich and Chandra. The 

Claim 13 is a computer-readable claim corresponding to the method claim 4, it is therefore rejected under similar reasons set forth in the rejection of claim 4. 

As per claim 20, the rejection of claim 19 is incorporated, Cella further discloses training the deep learning models includes applying a function (Cella, see [0318], [0329] and [0338]). Chandra further discloses applying a Huber loss function (Burangulov, [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chandra into the above combination of Cella, Tsou and Wegerich. The modification would be obvious because one of the ordinary skill in the art would want to provide accurate training for the model (Chandra, see [0051]).
The combination of Cella, Tsou, Wegerich and Chandra does not explicitly disclose applying dropout techniques for regularization. However, Srivastava in an analogous art discloses applying dropout techniques for regularization (Srivastava, see pages 1929-1931).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Srivastava into the above combination of Cella, Tsou, Wegerich and Chandra. The .

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cella, in view of Tsou, in view of Wegerich, in view of Chandra, further in view of US 20170213150 to Arel et al. (hereinafter “Arel”).

As per claim 8, the rejection of claim 1 is incorporated, the combination of Cella, Guo and Tsou does not explicitly wherein identifying the fault includes identifying when a normalized deviation between received point data and the predicted data is greater than a predetermined threshold. However, Arel in an analogous art discloses wherein identifying the fault includes identifying when a normalized deviation between received point data and the predicted data is greater than a predetermined threshold (Arel, see [0059]-[0063]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Arel into the above combination of Cella, Tsou, Wegerich and Chandra. The modification would be obvious because one of the ordinary skill in the art would want to effectively select actions in response to new state representations without adversely affecting their performance when the environment is in other states (Arel, [0007]).

Claim 17 is a computer-readable claim corresponding to the method claim 8, it is therefore rejected under similar reasons set forth in the rejection of claim 8. 

	As per claim 9, the rejection of claim 1 is incorporated, Cella further discloses the fault report is a graphic user interface illustrating data (Cella, see [2143]). The combination of Cella, Tsou, Wegerich and Chandra does not explicitly disclose illustrating the received point data as compared to the predicted data. However, Arel in an analogous art discloses illustrating the received point data as compared to the predicted data (Arel, see [0059]-[0063] and [0090]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Arel into the above combination of Cella, Tsou, Wegerich and Chandra. The modification would be obvious because one of the ordinary skill in the art would want to effectively select actions in response to new state representations without adversely affecting their performance when the environment is in other states (Arel, [0007]).

Claim 18 is a computer-readable claim corresponding to the method claim 9, it is therefore rejected under similar reasons set forth in the rejection of claim 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JASON LIN/
Primary Examiner, Art Unit 2117